Citation Nr: 0926911	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from December 1943 to May 1946.  He died in 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the record discloses that the case must be 
returned to the AOJ in order to ensure due process.  In 
November 2008, the Board sought a medical opinion regarding 
the appellant's service connection claim for the cause of the 
Veteran's death.  In May 2009, the Board provided this 
opinion to the appellant, along with a Medical Opinion 
Response Form.  The appellant returned the form, electing to 
have the case remanded to the AOJ for review of the new 
evidence.  The new evidence consists of a statement by the 
appellant, an article from The National Center for 
Posttruamatic Stress Disorder and the November 2008 VA 
medical opinion.  

Any pertinent evidence that is accepted by the Board must be 
referred to the AOJ for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2008).  In this case, the appellant has not waived her right 
to have the new evidence reviewed by the AOJ.  The Board 
finds that further appellate consideration must be deferred 
at this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following action:

The AOJ should readjudicate the 
appellant's claim with consideration of 
the recent November 2008 VHA medical 
opinion and any other additional evidence 
added to the record since the most recent 
supplemental statement of the case.  If 
the benefits sought are not granted to 
the appellant's satisfaction, the AOJ 
should issue a supplemental statement of 
the case to the appellant and her 
representative.  The requisite period of 
time for a response should be afforded.  

Thereafter, the claims file should be returned to the Board 
for appellate review.  No action is required by the appellant 
until she receives further notice.  The purposes of this 
remand are to comply with due process of law.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




